UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


DOUGLAS COLLINS,                                 §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-461
                                                 §
BRENDON DUNLAP, et al.,                          §
                                                 §
                Defendants.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Douglas Collins, an inmate formerly confined at the Stiles Unit, proceeding pro

se, brought this lawsuit pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the defendants’ motion to dismiss be granted. Additionally,

the Magistrate Judge recommended the exercise of supplemental jurisdiction should be declined.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. It is therefore

         ORDERED that the defendants’ motion to dismiss is GRANTED. To the extent the

plaintiff’s complaint may be interpreted as asserting state law claims, supplemental jurisdiction
is declined in this action pursuant to 28 U.S.C. § 1367(c). A final judgment will be entered in this

case in accordance with the magistrate judge’s recommendations.

         SIGNED at Beaumont, Texas, this 13th day of September, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
